PER CURIAM.
Petition for writ of certiorari is addressed to a decision of the District Court of Appeal, First District, Savage v. State, 156 So.2d 566, affirming a trial court order denying a motion to vacate filed pursuant to Rule 1, Supreme Court Rules of Criminal Procedure, F.S.A. ch. 924 App. The petition here asserts no grounds for invoking the jurisdiction of this Court under Section 4, Article V, of the Florida Constitution, F.S.A.
The writ is accordingly denied.
DREW, C. J., and TERRELL, THOMAS, ROBERTS, THORNAL, O’CON-NELL and CALDWELL, JJ., concur.